           Case 1:16-cv-11362-PBS Document 176 Filed 06/05/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 K. ERIC MARTIN and RENÉ PÉREZ,

          Plaintiffs,
 v.                                                   Civil Action No. 1:16-cv-11362-PBS

 WILLIAM GROSS, in his Official Capacity
 as Police Commissioner for the City of
 Boston, and RACHAEL ROLLINS, in her
 Official Capacity as District Attorney for
 Suffolk County,

          Defendants.


PLAINTIFFS’ ASSENTED-TO MOTION TO EXTEND TIME TO FILE PETITION FOR
                 ATTORNEYS’ FEES AND BILL OF COSTS

      Pursuant to Fed. Rules of Civ. Proc 54(d)(2), plaintiffs Eric Martin and René Pérez move to

extend the time for plaintiffs to file their petition for attorneys’ fees and bill of costs for 90 days

until September 3, 2019. Defendants William Gross and Rachael Rollins assent to such an

extension. In support of this motion, plaintiffs state:

      1. On May 22, 2019, this Court entered final judgment in favor of plaintiffs. ECF No. 175.

         Under Rule 54(d), plaintiffs’ petition for attorneys’ fees under 42 U.S.C. § 1988 would be

         due on June 5, 2019, unless this Court orders otherwise.

      2. Settlement discussions regarding attorneys’ fees and costs are likely to be the most

         efficient way to resolve the matter without further court involvement.

      3. Undersigned counsel will be traveling outside of the United States from July 5, 2019 to

         July 27, 2019.
       Case 1:16-cv-11362-PBS Document 176 Filed 06/05/19 Page 2 of 3



  4. Accordingly, in an effort to facilitate settlement discussions, plaintiffs request an

     additional 90 days to file their petition for attorneys’ fees and bill of costs. If settlement is

     unsuccessful, the plaintiffs will file their petition by September 3, 2019.

  5. Defendants have agreed to the requested 90-day extension of time.

     WHEREFORE, plaintiffs respectfully request that the Court issue a 90-day extension of

  time to file their petition for attorneys’ fees and bill of costs until September 3, 2019.

Dated: June 5, 2019                               Respectfully submitted,

                                                  /s/ Jessie J. Rossman
                                                  Jessie J. Rossman (BBO No. 670685)
                                                  Matthew R. Segal (BBO No. 654489)
                                                  AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF MASSACHUSETTS
                                                  211 Congress Street
                                                  Boston, MA 02110
                                                  (617) 482-3170
                                                  jrossman@aclum.org

                                                  William D. Dalsen (BBO No. 689334)
                                                  PROSKAUER ROSE LLP
                                                  One International Place
                                                  Boston, MA 02110-2600
                                                  Telephone: (617) 526-9600
                                                  Facsimile: (617) 526-9899
                                                  wdalsen@proskauer.com

                                                  Attorneys for Plaintiffs K. Eric Martin and
                                                  René Pérez
         Case 1:16-cv-11362-PBS Document 176 Filed 06/05/19 Page 3 of 3




                        LOCAL RULE 7.1 (A)(2) CERTIFICATION

       I herby certify that I have conferred with defendants’ counsel in this matter and attempted
in good faith to resolve or narrow these issues.

Dated:         June 5, 2019                         /s/ Jessie J. Rossman
                                                    Jessie J. Rossman (BBO No. 670685)

                                CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the above document was filed via the Court’s CM/ECF
system and that and a copy will be sent automatically to all counsel of record on June 5, 2019.

                                                  /s/ Jessie J. Rossman
                                                  Jessie J. Rossman (BBO No. 670685)
